Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-2, 4-5, and 7-43 are all the claims.
2.	Claim 6 is canceled and Claims 1, 8, 22-23, 27, 40 and 43 are amended in the Response of 2/17/2021.
3.	Withdrawn Claims 22-43 are joined for examination.
4.	The amendment filed on 2/17/2021 is considered non-compliant because it fails to meet the requirements of 37 CFR § 1.121, as amended on June 30, 2003 (see 68 Fed. Reg. 38611, Jun. 30, 2003).  Applicants have filed amended claims 1, 8 and 40 in the claim set 2/17/2021 which are not indicated by the status identifier of being currently amended. In order to advance prosecution, rather than mailing a Notice of Non-Compliant Amendment, the examiner has amended those claims to reflect the proper status of being currently amended.
5.	Claims 1-2, 4-5, and 7-43 are all the claims under examination.

Withdrawal of Rejections 
Claim Rejections - 35 USC § 112, second paragraph

6.	The rejection of Claims 


b) Applicants have amended Claim 1 to reflect that reduced binding to protein A is determined by differential affinity chromatography using a pH gradient.

c) Applicants amended Claims 9-12 depend from Claim 1. 


Claim Rejections - 35 USC § 112, first paragraph
Written Description
7.	The rejection of Claims 
Applicants have amended the claims to delete a heterodimeric protein having the mutations T307P/V309Q and T307P/V309Q/Q311R.

Claim Rejections - 35 USC § 102
8.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1)/(a)/(2) as being anticipated by Farrington et al. (20070148164; filed 5/6/2006) is withdrawn.
	Applicants have amended the claims to incorporate the subject matter, inter alia, of canceled Claim 6.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the present invention relating to engineered multimeric proteins comprising asymmetrical CH2-CH3 region mutations Q311R, Q31 IK, T307P/L309Q, or T307P/L309Q/Q311R in a first polypeptide but not a second polypetide and asymmetric stabilizing mutations in the first and second polypeptides in the CH2-CH3 and with reduced protein A binding is found to be free from the art ant supported by the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Claims 1-2, 4-5, and 7-43 are allowed.
10.	The following peptide sequences are free from the art: SEQ ID NO: 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 52, 53 and 56. The following nucleotide sequences are free from the art: SEQ ID NO: 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 87, 88 and 91.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643